COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00245-CV


IN RE CRAWFORD KER                                                RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

emergency motion to stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and emergency motion to

stay are denied.

                                                   PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: July 8, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).